 DENNETT ROAD MANOR NURSING HOMECMCI,d/b/a Dennett Road Manor Nursing Home,Inc., and Cuppett & Weeks Nursing Home, Inc.andUnitedFood& CommercialWorkersUnion,Local 27, UnitedFood and CommercialWorkers International Union,AFL-CIO, CLC.Cases 5-CA-18956 and 5-CA-19125June 15, 1989DECISION AND ORDERBY MEMBERS JOHANSEN,HIGGINS, ANDDEVANEYOn February 2, 1989,AdministrativeLaw JudgeJoel A.Harmatz issuedthe attached decision. TheRespondentfiledexceptions and a supporting briefand the GeneralCounsel filedcross-exceptions anda briefin support.The National LaborRelations Board has delegat-ed itsauthorityin this proceedingto a three-member panel.The Boardhas considered the decision and therecord in light of theexceptions and briefs and hasdecided to affirm thejudge's rulings,findings,' andconclusionsonly tothe extent consistentwith thisDecisionand Order,and toadopt therecommend-ed Order as modified.The judge found thatthe RespondentviolatedSection 8(a)(1) of the Act by threatening laundryemployeesthat if the Unioncame in,theirworkwould becontracted out andtheirjobs eliminated.The judgealso foundthatthe RespondentviolatedSection 8(a)(3)by dischargingemployees JanetShaluta andRocky Tichinelbecause oftheir pro-tected activities.We agreewith thesefindings.However,the judgealso foundthat theRespond-ent did not violate Section8(a)(1) by coercivelypolling employeesabout theirwillingness to workin theevent of astrike.We disagree.InMay 1987,at a meetingof department heads,JamesCuppett,the administratorof Cuppett &Weeks,requestedthatthe departmentheads pro-vide him witha list of employees and nonem-ployees who would workin the eventof a strike.Geraldine Lipscomb, head of the laundrydepart-ment and a stipulated supervisor,either directly orby telephone, queried all her laundry employeesabouttheir intent.Eachindicated a willingness towork.Lipscombplaced their names on a list,whichshe then submittedto Cuppett. Cuppett toldLipscomb thatshe had misunderstood his instruc-rTheRespondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd 188 F 2d362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findings397tions, that he had not intended that the departmentheads actually poll their employees, but merely es-timate those employees and nonemployees whomthey thought would work in a strike situation.After learning of her error, Lipscomb immediatelycontacted all the employees in her department andadvised each that her inquiry concerning the strikewas based on a misunderstanding and a mistake.The judge found that strikes pose a particularthreat to the health care industry and that the Re-spondent had a right to develop information onstaffing.He found Lipscomb's only possible vicewas her failure to provide the employees with as-surances against future reprisals,amounting to onlymarginal coercion,and that Lipscomb informedemployees in a timely fashion that she had made amistake.The judge found her failure to offer assur-ances against future reprisals to be"too slender areed to support redress."We disagree. An employer in some situationsmay question employees about unionactivity with-out automatically violatingthe Act.However, asthe judge correctly observed,an unfair labor practice finding normally willensue where polling tends to impede employ-ees in the exercise of their organizationalrights.Unquestionably,inquiriesconcerningone's intention to support a strike addressesthose rights and might well afford an employ-er an opportunity to identify union supporters.Moreover, the mere suggestion as to the possi-bility of a strike, though permissible, is topical-ly inflammatory.Such a reference,althoughnot unlawful, might well have coercive over-tones when coupled with systematic interroga-tion,particularly during the critical preelectionperiod when the strike risk is at best conjectur-al.We find, contrary to the judge, that Lipscomb'spolling of employees during the critical preelectionperiod did interfere with the employees' organiza-tional rights.While it is true that health care insti-tutions do have special staffing needs in the eventof a strike,there was no threat of a strike presenthere, nor had there been an election at the timeLipscomb polled her employees. The unit involvedwas small and Lipscomb'spoll provided her theopportunity to identify potential union sympathiz-ers.Lipscomb'smisunderstanding of her instruc-tions is immaterial and her subsequent disavowal ofher conduct,without any assurances against futurereprisals, did not neutralize the coercive aspects ofthe poll.2 Thus, we find that by polling its employ-2 Passavant Memorial Area Hospital,237 NLRB 138 (1978).Continued295 NLRB No. 46 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDees regarding their willingness to work in the eventof a strike, the Respondent violated Section8(a)(1)of the Act.AMENDED CONCLUSION OF LAWSubstitute the following for Conclusion of Law3."3.The Respondent violated Section 8(a)(1) ofthe Act by polling employees about their willing-nessto work in the event of a strike and by advis-ing employees that its laundry operation would becontracted out and shut down, with a resultant lossof jobs if the Union won the election."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, CMCI,d/b/a` Dennett Road Manor Nursing Home, Inc.,and Cuppett & Weeks Nursing Home, Inc., Oak-land,Maryland, its officers, agents, successors, andassigns, shall take the action set forth in the Orderas modified.1.Insert the following as paragraph 1(a) and re-letter the subsequent paragraphs."(a)Coercively polling employees regardingtheir willingness to work in the event of a strike."2.Substitute the attached notice for that of theadministrative law judge.In joining his colleagues in finding that Lipscomp's conduct was noteffectivelyneutralized,Member Devaney emphasizes the systematicnature of the polling involving all employees in the laundry departmentand that the Respondent engaged in subsequent unlawful conduct bythreatening that their work would be subcontracted out and their jobseliminated in the event of unionization.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT coercively poll employees abouttheirwillingness to work in the event of a strike.WE WILL NOT threaten employees by tellingthem that their work will be contracted out andtheir jobs eliminated should they designate UnitedFood & Commercial Workers Union, Local 27,United Food and Commercial Workers Internation-alUnion, AFL-CIO, CLC, or any other labor or-ganization, as their representative.WE WILL NOT discourage membership in UnitedFood & Commercial Workers Union, Local 27,United Food and Commercial Workers Internation-alUnion, AFL-CIO, CLC, or any other labor or-ganization, by discharging or otherwise discrimi-nating against employees regarding their wages,hours, or other terms and conditions of employ-ment.WE WILL NOT interfere with, restrain, or coerceour employees in the exercise of the rights guaran-teed by Section 7 of the Act.WE WILL offer Janet Shaluta and Rocky Ti-chinel immediate reinstatement to their former po-sitions and WE WILL make them whole for any lossof earnings they may have suffered by reason ofthe discrimination against them, plus interest.WE WILL remove from our files all references tothe discharges of Janet Shaluta and Rocky Ti-chinel,notifying them specifically that this hasbeen done, and that these unlawful disciplinary ac-tionswill in no way be used against them in thefuture.CMCI,D/B/ADENNETTROADMANOR NURSING HOME, INC., ANDCUPPETT & WEEKS NURSING HOME,INC.James P. Lewis, Esq.,for the General Counsel.RansomeJ.Davis,Esq. (Melnicove,Kaufman,Weiner,Smouse & Garbis),of Baltimore, Maryland, for the Re-spondent.David Berg,of Baltimore,Maryland, for the ChargingParty.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge. Iheard this proceeding in Oakland, Maryland, on June 21and 22 and August 1, 1988, on an original unfair laborpractice charge filed on June 22, 1987, and a consolidat-ed complaint issued on December 17, 1987, alleging thatthe Respondent independently violated Section 8(a)(1) ofthe Act by coercively polling and threatening employeesconcerning union activity, and violated Section 8(a)(3)and (1) of the Act by discharging Rocky Calvin Tichineland Janet W. Shaluta in reprisal for their union activity.In its duly filed answer, the Respondent denied that any DENNETT ROAD MANOR NURSING HOMEunfair labor practices were committed.Following closeof the hearing,briefs were filed on behalf of the GeneralCounsel and the Respondent.'On the entire record in this proceeding,2after consid-eration of the posthearing briefs, and having had the op-portunity to observe the witnesses while testifying andtheir demeanor,3it is found as follows.1. JURISDICTION.The Respondent,aMarylandcorporation,operatestwo nursing homes inOakland,Maryland,providing in-patient and out-patient medical and professional healthcare for theaged.In the course of said operations,during the 12-month period preceding issuance of thecomplaint,the Respondentderivedrevenues exceeding$100,000,and purchased and received at said facilitiesgoods and materials exceeding$50,000 in valuedirectlyfrom points located outside the State of Maryland.The complaintalleges,the answer admits, and it isconcludedthat theRespondent is now, and at all timesmaterial has been,an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits,and it isconcludedthatUnited Food &CommercialWorkersUnion, Local 27, United Foodand CommercialWorkersInternationalUnion, AFL-CIO, CLC (the Union) is alabor organization within the meaning ofSection 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PreliminaryStatementThe Respondent operates two nursing homes in Oak-land,Maryland,one referred to asCuppett & WeeksNursing Home, and the second,as Dennett Road Manor.There is no history ofunion representation at either loca-tion.Organizationaleffortsbegan in December 1986.Subsequently,on July 17, 1987,4 theBoard conducted anelection in a single unit consisting of employees at bothlocations,including nurses aides.The Unionwas rejectedby a substantial margin of 51 for representation and 101against.The complaintaddresses two distinct timeframes.First,it is alleged that during the preelection period in Mayand June 1987 certain alleged supervisors engaged in co-ercive conduct toward employees,including interroga-tion and threats ofreprisal.However, in terms of remedi-al import,themost significant issue emerged several'Earlier a trial brief was submittedon behalf oftheRespondent,which has beenduly considered2 Certain inadvertent errors in the official transcript are noted and cor-rected.s The ultimate and subsidiary issues generated by the instant allegationsturn upon resolutionsof credibility.Those hereinafter made are occasion-ally supportedby objectiverationale.This is merelyintended toenforce,not discount,my perceptions gained throughfirst-hand observation of allwitnesses.Needless to say, unmentioned testimony is rejected insofar asinconsistentwith that whichis expresslycredited.4 Unless otherwise indicated all dates referto 1987.399months after the election when Janet Shaluta and RockyTichinelwere discharged.The complaint challengestheir terminations as violative of Section 8(a)(3) and (1)of the Act. By way of defense, the Respondent assertsthat the discharges were quite legal since founded onmisconduct in the form of patient abuse, thus, havingnothing to do with union activity.The General Counselargues that the Employer acted upon pretext in order tomask its desire to eliminate two of the more prominentunion supporters.B. Interference,Restraint, and Coercion1.By Geraldine LipscombThe complaint alleges that the Respondent violatedSection 8(a)(1) of the Act when Lipscomb polled em-ployees concerning their intention to work in the eventof a strike.The parties stipulated that Lipscomb is a su-pervisor; she heads the laundry operation.Factually, the instant allegation is confirmed by Lips-comb's own testimony.For, she admits that in May 1987,following a meeting of department heads, James Cuppett,the administratorof Cuppett &Weeks, requested that de-partment heads provide a list of employees and nonem-ployees who would work should there be a strike. Inconsequence,Lipscomb,either by direct confrontation ortelephone,separatelyqueried all laundry employeesabout their intent.Each indicated a will to work. Ac-cordingly, Lipscomb placed their names on a list, whichshe submitted to James Cuppett.At that juncture, Lips-comb was told that she had misunderstood her role indeveloping the information. Thus, Cuppett corrected her,advising that he had not intended that the departmentheads actually confront employees,but merely wantedestimates as to whom would work.On learning of hererror, Lipscomb immediately contacted all employees inher department,and advised each that her inquiry con-cerning the strike was based on misunderstanding and amistake.Under the current state of the law, employers mayquestion employees about union activity without fearthat their conduct will automatically produce a per seviolation of the Act. See,e.g.,RossmoreHouse,269NLRB 1176 (1984).Nevertheless,an unfair labor prac-tice finding normally will ensue where polling tends toimpede employees in the exercise of their organizationalrights.Unquestionably,inquiries concerning one's inten-tion to support a strike addresses those rights and mightwell afford an employer an opportunity to identify unionsupporters.Moreover,the mere suggestion as to the pos-sibility of a strike, though permissible, is topically inflam-matory. Such a reference,although not unlawful, mightwell have coercive overtones when coupled with system-atic interrogation,particularly during the critical preelec-tion period when the strike risk is at best conjectural.Nevertheless,Section 8(g) of the Act recognizes thatstrike action poses special vulnerabilitiesfor the healthcare industry.The development of procedures to meetthat contingency is plainly legitimate.Manning consti-tutes a critial element within that process.Accordingly,Lipscomb had the right to develop the information, and 400DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthe only possible vice was her failure to provide assur-ances against reprisal.See,e.g.,BrunswickHospitalCenter,265 NLRB 803, 806(1982).In the circumstances,no remedy is warranted.The allegation involved is ad-dressed to coercion in its most marginal form.The needsof a strikebound health care center,and the importanceof dealing with that contingency,quite possibly wouldhave been within ready grasp of all employees ques-tioned.Moreover;Lipscomb,in timely fashion,informedeach of the employees involved,unmistakably,that thepollwas founded upon misunderstanding and should nothave been conducted.In context, her failure to offer as-surances against future reprisals is too slender a reed tosupport redress.As itdoes not appear that the poll wasdesigned as a means of influencing the results of the elec-tion,and since the tendency,if any, to impede statutoryrights was slight,the Respondent is entitled to the bene-fitof doubt,and the effort to neutralize ought not becomprised by Lipscomb's failure to include a formal re-nunciation of future reprisals.5In the total circumstances,the 8(a)(1) allegation in this respect shall be dismissed.2.By Glenn CuppettThe complaint names Glenn Cuppett as having en-gaged in unlawful threats of reprisal.The Respondentdefends, initially,on grounds that he was neither a super-visor,nor agent empowered to speak on its behalf. Thereis no merit in this claim.Thus, Glenn Cuppettis the sonof Administrator James Cuppett and the nephew of theowners of both nursing homes.During the period justprior to the election he served under Geraldine Lips-comb as assistant supervisor in the laundry.In that ca-pacity, he regularly attended weekly department headmeetings.When Lipscomb was unavailable,he was herreplacement.Twice, during the period before the elec-tion,he did so for extended periods when Lipscomb tookweek-long vacations.On those occasions,Glenn Cuppettserved as immediate supervisor of all employees in thedepartment.Lipscomb testified that she excluded GlennCuppett from those polled about their intention to workduring a strike"because he was part of management."Her reaction is understandable in light of the specialstatus he enjoyed. Thus, he earned $7 per hour.Despitehis mere 22 years of age,his rate of pay exceeded by $1the hourly wages of his superior, Geraldine Lipscomb.The latter held 15 years' service;her status as a supervi-sor dated back to 1979.Under established Board precedent, agency status isnot dependent on a specific delegation of authority. It issufficient that the employer created appearances suggest-ing reasonably to employees that management does in6 The precedent supports the General Counsel'sview that generallyneutralization of unlawful conduct will be effective only where such as-surances are provided.However,the cases involved more flagrant con-duct,while devoid of the mitigating circumstances presented here. Thus,inKawasaki Motors Corp.,231NLRB 1151, 1152 (1978), the Board de-clined to find a violation where such assurances were given.There, how-ever,the alleged 8(a)(1) violation was beyond any area of legitimate con-cern and hence would not have been taken by employees as born of aninnocent intent. InPassavant Memorial Area Hospital,237 NLRB 138, 139(1978), assurances against reprisal were absent, and the violation was notneutralized.There,again,the 8(a)(1) conduct consisted of threats of re-prisal,a "Hallmark"form of coercion.fact speakthroughthe alleged agent.See, e.g.,EnterpriseAggregatesCorp., 271NLRB 978, 982 fn. 18 (1984);PortEast Transfer,278NLRB 890 (1987).On this basis,whether ornot Cuppettregularly exercised statutory in-dicia of supervisoryauthority,his familial ties, his posi-tion at the time,and his favored treatment,afforded astandingwhichemployees,quite naturally, would equatewiththe eyes, ears,and voice of management.As such,he was clothedwithapparentauthority,and his actionsare deemed binding on the Respondent.Beyond the agency issue, the conduct imputed toGlenn Cuppettis substantiated by uncontradicted testi-mony.Thus,Mary Beeman and Donna Moon are incum-bent employees,who, at times material,worked in thelaundry department.AccordingtoBeeman,inJunebefore theelection,she raised the union issue seeking,through GlennCuppett, .to clarifyher confusion. In re-sponse to her inquiries, Cuppett indicatedthat:"hecouldn't tell mewhich way to vote . . .but he said hewouldtellme this. . . if theunion was voted in .. .part-time employeeswould not have a jobthere becausethey wouldshut the laundry down and have the laundrysent out to be washedlike theyhad done itbefore."Moon apparently was also present. She confirmed thatCuppett saidthat ifthe employees"vote union . . . wewouldn'thave our jobs. . .he would send the laundryout and thatwould be it."The Respondent defends on grounds that these com-ments were privileged as "prediction and prophesy," aprotected form of speech under theAct. The test for de-termining legitimacy of propaganda under this defensewas articulatedinNLRB v. Gissel PackingCo., 395 U.S.575, 618(1969):[A]n employerisfree to communicate to his em-ployees any of his generalviewsabout unionism... so long as the communications do not contain a"threat ofreprisal...."He may even make a pre-diction as to the precise effect he believes theunionization may have on his company.In such acase,however, thepredictionmustbe carefullyphrased on the basis ofobjectivefact to convey anemployer's belief as to demonstrably probable con-sequences beyond hiscontrolor to convey a man-agement decision already arrived at to close theplant in case of unionization . . . . If there is anyimplication that an employer may or may not takeaction solely on his own initiative for reasons unre-lated to economic necessities and known only tohim, the statement is no longer a reasonable predic-tion based on available facts but athreat ofretalia-tion based on misrepresentation and coercion, andas such without the protectionof theFirst Amend-ment.Cuppett'sremark was a bald-faced assertion that unionactivitywould cause closure of a segmentof the oper-ation and concomitant job loss.Therewas no otherqualifying consideration,nor were the remarks attendedby economic rationale,objectiveor otherwise.As such,itdid not meet requirements for legitimate expressions offree speech.Moreover, the fact thatRespondent, in the DENNETT ROAD MANOR NURSING HOMEpast, had considered,but rejected,the economics of con-tracting out the laundry operation offered no justificationfor the expression that unionization would produce re-consideration or implementationof thatalternative. See,e.g.,Royal Sound Co.,287 NLRB 989 (1988). Finally, thecoercive nature of the threat is not diminished by em-ployee testimony as to their subjective reaction, theirlack thereof,or their declared indifference.InGissel,theSupreme Court, in another context,evaluated the reli-ability of such testimony stating:"we also accept the ob-servation that employees are more likely than not, manymonths after a card drive and in response to questions bycompany counsel,to give testimony damaging to theunion,particularlywhere company officials have previ-ously threatened reprisals for union activity. ..."395U.S. at 608.Thus, contrary to the Respondent,it is thetendency to impede,rather than actual subjective effect,which controls.Accordingly,it is concluded that the Re-spondent violated Section 8(a)(1) of theAct throughGlenn Cuppett's threat that,in the event of unionization,laundry operations would be contracted out and,in con-sequence, employees would lose their jobs.3.By Lois EvansThe complaint alleges that Respondent violated Sec-tion 8(a)(1) through Evans' threats that employees wouldbe subjected to unspecified reprisals and discharged inconsequence of their activity protected by Section 7 ofthe Act.Catherine Tichinel,the wife of alleged discriminateeRocky Tichinel,was the sole witness offered in supportof these allegations.Her testimony touches on severalconversationswith Evans concerning the Union.First,she relates that at some unknown point,Evans told her:[T]he union would do no good for us and that if wegot it in, that we would all have a harder timedoing our job because. . .the union would make itharder on us girls.On cross-examination,Tichinel admitted that in this, oranother earlier conversation, Evans described her hus-band's bad experience with a different union, and appar-ently on that basis, related that unionization was "just... no good and it would do us nothing but harm."After offering several versions of what was said, Ti-chinel,on the third attempt, stated that Evans actuallystated that"once the union would get in, that us girlswould have more work put on us, less pay."Another encounter,which took place on June 18, wasprompted by the issuance of disciplinary warnings bySharon Myers to Louella Boyce, Frances Dunbar, May-belleGlaze, and ShelbyBeamer.Tichinel believed thislatter group was prounion,and hence she asked Evans ifthe warnings were based upon union activity.Evans re-sponded that "the girls were getting out of hand,gettingmouthy, later adding that:"the girlswould be gonewithin 6 months of the union's vote, because of union ac-tivity."On cross-examination,Tichinel acknowledgedthat she had beentold byEvans that the warnings wereissued because of patient neglect.Late in her testimony,after she had been examined by both the General Coun-401sel and the Respondent,on questioning by the ChargingParty,Tichinel became more specific,namingLouellaBoyce, RevaEvick,Barb Holtzschneider and Janet Sha-hita as the group which Evans identified as scheduled fordischarge after the election. At that juncture, Tichineltestified that she asked Evanswhy "Rocky"was not in-cluded. To this, Evans responded, "that he was gettingprettymouthy, too, that he would be one of them." Inher prehearing affidavit,Tichinel failed to list Shaluta asamong those designated by Evans as scheduled for futuretermination.In that same document, this conversation isdescribed as follows:On or about June 18, 1987, the same night that GailBevan and Louella Boyce were issued warnings foralleged patient neglect,Ihad a conversation withL.P.N., Lois Evans, On Annex 1. I asked Evanswhy these employees were written up and if it wasbecause of the union.Evans answered and said, "itcould be." Evans added"if you think it's bad now,itwill be hell if the union comes in."I asked Evanswhat she meant by "could be." She said, "Well,some of the girls are getting pretty mouthy."EvansnamedoffBarbHoltzschneider,JoyceArnott,Louella Boyce, Gail Bevans,and Reva Evick. Iaskedwhy Joyce Arnott and told Evans that Ididn't know that Arnott was active for the union.Evans told me that apparently I didn'tknow every-thing.Iasked Evans why she didn'tmention myhusband, Rocky's name. [She replied] "Well, he'sprettymouthy too." I asked what she meant bythat. She replied, "Well, he's still mouthy and oneday he may kid with the wrong person."Evans described herself as uncertain concerning theUnion.She admitted to frequent discussions on that topicwith employees.Although she professed to be neutral,she admits that others would tell her what they thought,and she would advise them of her own thinking. Sheconceded that she discussed her past experience in Ohio,where as a member of a union her husband became in-volvedin anunauthorized strike for which they sufferedfinancially.In this regard, she explained to coworkersthat there is no income when you participate in a wildcatstrike,nor any other kind of help. Beyond that shedenies virtually all remarks imputed to her by Tichinel.Thus, she denied saying that any employees had beendisciplined because they discussed the Union.She deniedidentifying any group of employees, who would be dis-charged in the future. She denied mentioning the possi-bility of retaliationagainstRocky Tichinel, Janet Shalutaor Barbara Holtzschneider.The Respondent attacks Mrs. Tichinel's credibilityand, in the alternative,denies Evans' status as a supervi-sor or agent.Mrs. Tichinel,whose interest in the out-come is obvious, was not regarded as sufficiently reliabletowarrant acceptance of her uncorroborated testimony.Her testimony was sketchy and inconsistent to a pointsuggesting that remarks attributed to Evans were embel-lished significantly by her own interpretation,rather thanwhat was actually stated.Moreover, aspects of her testi-mony which would tend to bear critically upon the 402DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDissues of discrimination herein struck as too pat to war-rant belief. In sum my suspicion as to her credulity runssufficiently deep to warrant rejection of all of her testi-mony except to the extent confirmed by Evans. Thus,while Evans mentioned her adverse experience in conse-quence of her husband's past union activities, nothing inthis commentarytranscendsthe argumentation entirelypermissible under Section 8(c) of the Act. Accordingly,the 8(a)(1) allegationspredicated on her testimony aredismissed. 6B. Alleged Discrimination1.The factsand legalprecedentThe complaintallegesthat Rocky Tichinel and JanetShaluta were terminatedin reprisalfor their union activi-ty in violation of Section 8(a)(3) and (1) of the Act. Bothwerenurses aides,and hired on the same day, May 4,1985.During the organization campaign they were keyactivists for the Union. Tichinel served as the Union'selection observer. He and Shaluta solicited signatures tounionauthorization cards and were among the 14 em-ployees who served on the Union's in-plant organizingcommittee. They openly distributed handbills at the Den-nett Road facility and attended unionmeetings.Shaluta,in addition to her activity at Dennett Road,engaged inhandbilling from her car parked in front of the Cuppettand Weeks facility. Tichinel testified, without contradic-tion, that James Cuppett observed Tichinel and Shalutadistributing literature in the Home's parking lot. Therewas neither testimony, nor contention thatmanagementwas unaware of theunionactivity of either of the al-leged discriminatees.Considering the overt nature oftheir conductin areasproximate to Respondent's prem-ises, such knowlede is inferred.Tichinel and Shaluta were discharged on September18, 1987, several months after the Union suffered a re-sounding defeat in the Board election. James Cuppettactedalone ineffecting the terminations. He allegedlydid so on grounds that Tichinel and Shaluta had engagedin physical and verbal abuse of a patient.As indicated, the General Counsel disputes that thiswas the realmotive. Affirmatively, the supporting prima6Were it necessary to consider the issue, it would be concluded thatEvans,if not a statutory supervisor, like Glenn Cuppett,held a positioninwhich employees would reasonably believe that she possessed author-ity to speakon behalf ofmanagement.This is so,even though all em-ployees may not have agreed that this was the caseFor the recordshows that,at times material,Evans was a licensed practical nurse on the1l p in. to 7 a.m. shift.During thatperiod,she functioned on a regular,recurrent basis as charge nurse,being the sole representative of manage-ment on duty in the entire facility.This occurredon four shifts in each 2-weekpayroll period.On those occasions,she was in chargeof approxi-mately 11 employees She generallyhad authorityto write employees up,and could send them home in the event of a seriousbreach of their workresponsibility.Although thediscipline she meted out would bereviewedat higher levels of management,Evans would initiate the action,and it isfair to assume that employees would not be aware of theweight accord-ed to her recommendations.As stated by AdministratorJamesCuppett,the actionby the LPN, if approved by the directorof nursingor the ad-ministrator,"may constitute a suspension or termination"Against thisbackground,even if Evans did not meet the stricturesof Sec. 2(11) of theAct, and hadnot received specific authorization to address employeesconcerningthe Union,employees,consideringthe attributes of her posi-tion,would rightfullyassume that this was the case.facie case is weak. It is true that up until the events inquestion, both Tichinel and Shaluta were regarded asgood workers. They also were among the key protago-nists of the Union. On the other hand, although unfairlabor practices were then pending, the timing of theirterminations is not inherently suspect. The evidence ofanimus isthin, there being no credible evidence that anyresponsible agent of the Respondent said or did anythingsuggestinga predilection to take reprisals against individ-ual union sympathizers. It does appear that on the day ofthe election, James Cuppett wore a T-shirt urging em-ployees to vote, "NO."The General Counsel's initial burden merely requiresthat the evidence demonstrate that protected activity beat least "a" part of the employer's motive. SeeWrightLine,251 NLRB 1083, 1089 (1980);NLRB v. Transporta-tionManagement Corp.,462 U.S. 393, 401 (1983). Consid-ering the myriad of fact patterns in which the issue is aptto arise, the precedent understandingly does not attemptto detail the quantum of proof necessary to meet that ob-ligation.Thus, it is not entirely clear that the initialburden is carried simply on a showing that known unionadherents, previously reputed to be good workers, weredischarged by an employer who opposed unionization.However, even if the Respondent were given the benefitof doubt on that score, the inquiry would not end there.For, the precedent allows the General Counsel to shoreup his case-in-chief by showing that the employer's as-signed explanation for discipline was so irrational that itcould not be attributed to considerations other thanunion activity. "It is well settled that when the assertedreasons for discharge fail to withstand examination, theBoard can infer that there is another reason-an unlaw-fulone which the employer seeks to conceal."StateCounty Employees AFSCME 17,250 NLRB 880, 886 fn.38 (1980). See alsoShattuckDennMiningCorp.v.NLRB,362 F.2d 466, 470 (9th Cir. 1966), to the effectthat:Actual motive, a state of mind, being the question,it is seldom that direct evidence will be availablethat is not also self-serving. In such cases, the self-serving declaration is not conclusive; the trier offactmay infer motive from the total circumstancesproved. Otherwise no- person accused of unlawfulmotive who took the stand and testified to a lawfulmotive could be brought to book. Nor is the trier offact . . . required to be any more naif than is ajudge. If he finds that the stated motive for a dis-charge is false, he certainly can infer, that there isanother motive. More than that, he can infer thatthe motive is one that the employer desires to con-ceal-an unlawful motive-at least where, as in thiscase, the surrounding facts tend to reinforce that in-ference.This is not to say that the fact finding process be in-voked as a guise for intruding on the rights of manage-ment-where not actuated by union activity-to main-tain discipline as it sees fit. Disagreement on a judgmentcallwhich itself has a colorable foundation is notenough. In the same vein, the General Counsel's proof DENNETT ROAD MANOR NURSING HOME403responsibility is not to be attained solely on a favorablecredibility resolution.Thus,the judge's disbelief of a le-gitimate,not inherently counterfeitjustification for dis-charges,will not alone establish proscribed discrimina-tion.These limitations were made clear by the Board inRaysel-Ide, Inc.,284 NLRB 879 (1987), in which, quotingfromBriarwood Hilton,222 NLRB 986, 991 (1976), itreaffirmed the following:The employer'sexplanation for a discharge is afactor which is weighed in determining whether theaction was unlawful. However,a feeble reason forthe termination,alone, or together with evidencethat the employer knew of the dischargee'sunionsympathies and was opposed to an ongoing organi-zational campaign,does not spell out an unlawfuldischarge.To finda violation of Section 8(a)(3) theevidence must permit a positive finding(which maybe based on circumstantial evidence)that union ac-tivitywas a contributing factor in the decision todischarge the employee.Suspicion that such wasthe case is not enough.But managerial prerogatives are not so sacrosanct as toinsulate the patently absured from whatever examinationisnecessary to assurethat the employer's explanation isnot used to conceal an evasion of statutory obligations.As stated by the Fourth Circuit Court of Appeals inNeptuneWaterMeter Co. v. NLRB,551 F.2d 568, 570(1977):The rule is that if the employee has behaved badlyitwon't help him to adhere to the Union, and hisemployer's anti-union animus is not of controllingimportance.But if the employee is a good workerand his breach of the work rules trivial,the morerational explanation for discharge may be invidiousmotivation. Such motivation can be found from theabsence of any good cause for discharge.This mustbe so unless we are willing to assume something weknow to be false: that businessmen hire and firewithout any reason at all.In this case,the defense to the allegations of discrimi-nation is available solely through the testimony of JamesCuppett.The decision to adopt this course was his alone,hence,his knowledge and stateof mindat the time of theterminations constitutes the sole focus for determiningthe real motive.Cuppett describes Tichinel and Shaluta as "excellent"workers.He explains that he discharged both on thebasis of a written accusation that they abused a patient.The alleged victim was Leona Welch, an elderly woman,who suffered from early stages of Alzheimer'sdisease.Her volatile temper was well known, as was the fact thatitwas often triggered by her discomfort with males. Atthe time of the incident,Welch had been a resident atCuppett and Weeks for about 1-1/2 years. She shared aroom with three other residents, including Elizabeth Ste-vens, a lucid,seemingly alert person for her age.According to the testimony of James Cuppett, onFriday, September 18, 1987, at shortly before noon, helunched with his brother Tom Cuppett and the latter'swife Carol, the principal owners of both homes. JamesCuppett states that prior to theirmeeting,he was un-aware of any allegationsagainstTichinel or Shaluta.Carol Cuppett had arranged the lunch to provide JamesCuppett a written statement with thenamesMary Friendand Sharon Alexander, appearing at the bottom. Thisdocument, which furnished the sole basis for the dis-charges, is set forth as follows:9-17-87To whom it may concern..My sister (Leona Welch)isatCuppettWeeksNursing Home and is being mistreated.The peoplewho aremiss treating[sic] her isMr. Rocky Tichin-eel, and Mrs.Janet Shualuta. One evening I wentinto [sic] visit my sister [Leona]and shewas veryupset.As I was there Mr. Tichineeland Mrs. Sha-luta came intoLeona Welchroom.Mrs. Shalutacame up to Mrs. Leona Welchand waspoking ather and then started pinching hertits.And Mr. Ti-chineeltoldMrs. Leona Welch thathe was goingto take her tobed,and then he grabher ankle. ButMrs Leona Welch fought back until she got hershoe and she tried to hit him with her shoe, butmissed.Mrs. Leona Welch was veryupset and sheis afraid of them. I Mary Friend didn't say anythingto them I just walkedout and camehome with mydaughterSharonAlexander.My sisterMyrtleHarveywas also there,But is onvacation at themoment.This kind of ordealmust stop. I will not have mysister [LeonaWelch] torched orupset.What kindof people do you have working for the NursingHome.I cannot come in every evening and spendmy time with Leona Welch, from 3:00 to 11:00o'clock tomake sure she isnot hurt. If this matterdoes not get handled rightIwill go to someone thatwill help me. I do not think that people who hurtpatientsshould have a job working with olderpeople. If itwasn't my sister[Leona] it would havebeensomeone else.People who have tolive in nurs-ing homeshave rightsalso. IfI [Mary Friend] wasa patients[sic] in a Nursing HomeIwouldn't wantpeople like Mr. Tichineeland Mrs.Shaluta takingcare of me.Thank you,Mrs. Mary FriendMrs. Sharon AlexanderNeither Carol Cuppett nor any representative of theRespondent had ever discussed this matter with MaryFriend,SharonAlexander, orMyrtleHarvey.'Theabove document (the Friend letter) was delivered toCarol Cuppett by Friend's daughter, Patty Alexander,the housekeeping supervisor at Cuppett & Weeks.8 Carol4Apparently,the only contact between the Respondent and any wit-ness to the alleged incident,other than the discriminatee,was deferreduntil preparation for the instant triala All three of Friend's daughters testified in this case.In addition toPatty, Sharon Alexander claims to have witnessed the alleged incidentContinued 404DECISIONS OF THENATIONALLABOR RELATIONS BOARDCuppett relates that when she received the above docu-ment, she was unsure of the procedure to follow, as theRespondent had no policy that she was aware of con-cerning patient abuse.She therefore called Elizableth La-Velle, an enforcement official with the Maryland healthdepartment headquartered in Baltimore.LaVelleadvisedthat the Home was obligated to contract the local lawenforcementauthorities,notifytheDepartment ofMental Hygiene,and to notify the responsible relative.9Carol Cuppett went on to testify that LaVelle, as oughtto have been obvious to all involved, opined that theabove letter laid out a case of patient abuse, adding:"you do not need people like this in your employment."LaVelle concedes,however, that she expressed no posi-tion on whether that letter alone would provide an ap-propriate basis for discipline.In this latter regard,Cuppett testified that after read-ing the Friend letter, he "really wasn't satisfied totallywith it." He admits to pointing out to Carol and Tomthat the signatures on the document could not have beenby the same person.Carol Cuppett confirms his expres-sions of doubt.Thus, her prehearing affidavit describesthe lunchtime exchange with James Cuppett, as follows:I brought the original letter to lunch and gave it tohim. I told him about the alleged abuse . . . as Ihad heard it from others. . .and gave Jim theletter.Jim asked if he was suppose to fire or termi-nate every employee accused of patient abuse bysomeone off the street.I said,"no, Jim." . . .I saidIhad spoken to Betty LaVelle and asked her theproper procedure regarding alleged patient abuse.Jim asked what he was suppose to do.I said, "Jim,you have to conduct your own investigation ... .and Jim said,"Iwill."Cuppett didnot investigate.Apparentlyhe had madeup his mind to discharge Tichinel and Shaluta withinminutes after learning of the accusations.Thus, on re-turningto his office, andbeforeinterviewing the allegeddiscriminatees,he dictated the following letter,for for-warding to Elizabeth Lavelle:Please be advised that today at 12:00 Noon, I wasmade aware of, and received a copy of the enclosedcomplaint.At this point, both individuals are no longerscheduled for work,and they will be terminated assoon as I can locate and talk to them.Also on this dateby 2:00P.M. the local GarrettCounty Sheriffs office will have been notified.and to have authorized use of her name on the Friend letter.Anotherdaughter,CharlotteMetz,actuallywrote the letter.During the interimbetween the discharges and the hearing,the Respondent hired Sharonand Charlotte for part-time work.Both were housewives with youngchildren.Sharon admitted that this was her first job. Charlotte later quitapparently to return to her household responsibilities.9 This requirement obviously provides the responsible party the oppor-tunity to make judgments concerning the welfare of the patient,includingthe possibility of removal and even a lawsuit.In this instance, thoughaware of the requirement,theRespondent's representativesmade noeffort to disclose the matter to Welch's legal guardian,Susan Piper.Piper's sister is married to Shaluta's sonShould any further questions arise,on your part,Iwill be more than happy to discuss them withyou.Sincerely,JamesCuppettAdministrator 10The record is devoid of explanation of Cuppett'shastein dictating the LaVelle letter, with its unqualified affir-mation that those accused would be discharged. Thisstep,taken before Cuppett had confronted anyone in aposition to provide evidence as to the incident, was ahighly unusual means of treating with individuals whomhe regarded as excellent workers.Apart from this precipitant reaction, Cuppett did at-tempt to explain his shift from initial doubt to belief ofthe allegations in the Friend letter.Thus,he testified thathis concerns in that regard were erasedwhen Carol Cup-pett informed him of her conversationwith LaVelle. Theexplanation appears in the colloquy between Cuppett andthe Respondent's attorney, as set forth below:Q.Whatwas significant about the discussion withBetty LaVelle at the Health Department?A. Thepatient's bill of rights and what licensedadministrators are required to do to protect the li-censed facility,as well as their own license,and seethat proper patient care is given is what is foremostin why, thereason I make decisions.Q. Howis the patient's bill of rights or patient'sright impacted in this incident?A. Thepatient's bill of rights states that there areseveral forms of abuse, and that actual contact is aform of abuse yet teasing, where it causes mentalanguish of a patient is also a form of abuse, and Imight add,where patients are incoherent that youcan quite often still tell whether some form of abusehas occurred,because often . . . when their accuseror abuser comes intheywill cringe.Idid not use this test on Tichinel or Shaluta. Iconsidered the statements here finally, to be reputa-ble. In other words,Iwas sitting there during thatperiod making a decision and once I did make thedecision,I got up, used the telephone and asked myoffice to ask Mrs. Shaluta and Mr. Tichinel to meetme at Cuppett and Weeks in my office at 1:00 P.M.in the afternoon.The key termhere is "reputable,"Cuppett admittedlywas unawareof Mary Friend's reputationfor veracity.Nothing attributed to Lavelle would have provided as-surances in that area.Furthermore,if,as appears, hemadeup hismind duringlunch, not only did Carol Cup-pett failto disclosethat she had been alerted to any suchchange in position,but she specifically averred thatJamesCuppett stated that he wouldconduct an investi-gation.As the record stands, there is nothingto suggestthat Cuppettlearned anythingbeforehis actual decision10 R. Exh. 8. DENNETT ROAD MANOR NURSING HOMEwhich would have enhanced the reliability of the Friendletter as a basis for discipline.Against this background of inconsistencies,James Cup-pett offered a thoroughly unbelievable account of his dis-charge interview with Shaluta.This took place at ap-proximately 1 p.m. Also present was Thomas G. Cup-pett, the son of Tom Cuppett,and an administrator-in-training.According to James Cuppett, he "took this par-ticular paper[the Friend letter]and began to read it .. .not using but omitting the namesand by thetime I hadgotten two-thirds down the sheet,Mrs. Shaluta had putin the names where I was leaving blanks."Cuppett wenton to explain that "I was therefore satisfied that she hadbeen a part of it and was aware of it, so therefore,at thatpoint I told her she was no longer employed there."Cuppettadds that,at this juncture,he explained to Sha-luta "that there are different forms of abuse and althoughIhonestly believe and I think Rocky, during this timewas an excellent employee, too. . .teasingcausesmental anguish,is a form of abuse."He relates that Sha-luta then said that she "wasn'tguilty, that she wouldn'thurt Mrs.Welch for the world."However, Cuppett testi-fied that Shaluta did not specify which aspect of the con-duct he read off that she was not guilty of, that he didnot request her version,and that she offered nothing tocounter what was stated in the Friend letter.Cuppett had no clear recollection of precisely when,as he was reading the Friend letter Shaluta interrupted tovolunteer the names Leona Welch and possibly SharonAlexander and Mary Friend.Although he starts off byindicating that he probably was two-thirds down thepage, he agreed that he would have had to have read thedetails of the incident before Shaluta would have beenalerted sufficiently to respond."Thus, if Cuppett is tobe believed Shaluta's acknowledgement would have fol-lowed the segment set forth below:To whomitmay concern.My sister...isatCuppettWeeks NursingHome and is being mistreated.The people who aremistreating her is Mr. Rocky Tichineel, and Mrs.Janet Shaluta.One evening I went into visit mysister and she was very upset.As I was there Mr.Tichineel and Mrs.Shaluta came into...room.Mrs. Shaluta came up to . . . and was poking at herand then started pinching hertits.And Mr.Tichin-eel told...that he was going to take her tobed,and then he grab her ankle.Shaluta gives an entirely different version of the dis-charge interview.Her testimony as to what occurred isset forth below:Young Tom Cuppett, Jim's assistant,was called intothe office and Jim had a paper in his hand, and hesaid,Janet at this time you and Rocky Tichinel areno longer employed at Cuppett and Weeks. And Isaid,explain yourself,Jim. He said, we have had a'r Considering the immediacy,on September21,with whichthe termi-nations were challengedby the filingof unfair labor practice charges (seeG.C. Exh. I (h)), Cuppett's hazy recollection of critical aspects of the dis-charge interview hardly enhancesconfidencein his testimony.405complaint that you had mistreated one of the pa-tients in the home.And Isaid,Jim, who is the pa-tient.He said Leona Welch.I said,Jim, you know Inever mistreated a patient and neither has Rocky.He looked at me and he said,Janet, he says, I havea letter here stating that you had mistreated a pa-tient, I have two signatures on the letter a MaryFriend and a Sharon Alexander.I said,Jim,whatwere we supposed to have done.He said, Janet,you were supposed to have punched Mrs.Welch inthe breast and Rocky was supposed to have pulledher by her leg and said he was going to take her tobed. And I said,Jim, you know that it is not true,we would not do nothing like that.And, Isaid, Jim,do you know who Leona Welch is. And he lookedatme very puzzled and he said, no. And,I said,Jim, LeonaWelchismy daughter-in-law'sgrand-mother, and of all people that would be the leastperson that I would think of doing anything to, andIwould never mistreat a patient.He looked at meand said, Janet, at this time you are fired,we haveproof here with these two people's signatures andthere's nothing more I can do about it. I said, Jim,I'm getting up in age and Rock has four children, Isaid,this is doing wrong tobothof us, and I wouldlike for. . . [our] . . . names to be cleared. Helooked at me and he just looked stunned and said,there's nothing I can do about it, it's going to beturned over to the health department and the sher-iff'sdepartment.And I said,Idon't like my namebeing slandered, and I said, I do have a lot of prideand my conscience[is]hurt verybad, and I said Idon't like the way this is being handled I would likemy name cleared. At this time Jim said to me,Janet, you are fired.So, I got up and I walked outAccording to Cuppett,during his subsequent meetingwith Tichinel,he "also began reading. . . [the Friendletter]. . .omitting names, and Mr. Tichinel did notrecall names and couldn'trecall the situation but didstate that he was innocent [of the charge of abuse]." Heclaims to have consoledTichinelin the same fashion asShaluta, stating:"I did not feel he committed maliciousabuse but many times employees don't realize that whenteasing causes mental anguish it, too, is a form of abuse."Tichinel'sversionof the interviewoutlines and is in har-mony with the format described by Shaluta.As indicated,on the following Monday, September 21,1987, the Union filed unfair labor practice charges inCase 5-CA-19125, contesting the discharge of Shalutaand Tichinel. On or about September 22, Tichinel andShaluta returned to the home to speak to Jim Cuppett.They requested "separation notices."Cuppett, informedthat he "didn't have. . .separation notices made out onthem." According to Cuppett,he then prepared the no-tices, leaving the reason for termination blank at theoption of Shaluta and Tichinel.The latter afforded mutu-ally corroborative testimony,which was not specificallydenied by Cuppett, that at this meeting,they inquired asto whether they could get their jobs back if proven inno- 406DECISIONS OF THENATIONALLABOR RELATIONS BOARDcent.James Cuppett responded that they would never beemployed again.Subsequently, on September 28, 1987, the GarrettCounty Sheriffs Department issued its report indicatingthat on review of the case with the State's Attorney, andon his advice,"therewill be no charges filed againstShalutaand Tichinel." (See G.C. Exh. 10.)Apart from the undenied testimony that the dischargeswere irrevocable,the Respondent'sown evidence con-veys that,as far as JamesCuppettwas concerned, thismatter closed on September 18, almost as soon as it hademerged.He did not thereafter attempt to confirm thewisdom of his judgment by ever attempting to communi-catewithMary Friend,SharonAlexander,MyrtleHarvey, or any other person who might have been in aposition to observe what, if any, untoward experiencesmight have befallen Leona Welch.2.Concluding analysisThere is no dispute that the Friend letter sets forth aflagrant act of malice towards a defenseless and elderlypatient.However, the issue here is not whether that doc-ument describes a dischargeable offense, or even whetherTichinel and Shaluta were guilty. Instead the motiveissue turns on whether Cuppett's action in effecting thedischarges when he did, and without inquiry as to thetruth or falsity of the underlying accusations,was in-spired by proscribed considerations. 12Inmajor areas, Cuppett's testimony carries its owndeath knell.Important sectors thereof are inherently im-plausible.At the same time, there is undisputed evidencewhich leaves little room for doubt as to the underlyingmotivation.With respect to credibility, Cuppett's assertion that La-Velle's involvement somehow bolstered reliability of theFriend letter made no sense other than as a transparentattempt to clothe the discharges with a governmentalsanction." a His account of the Shaluta interview was justas unlikely.If guilty, Shaluta surely would have been onher guard when suddenly called from home,prior to hershift, to the locus ofmanagerialauthority. She certainlywould not, in those circumstances,have gone out of herway to compromise her job or person.This is especiallyso,when one considers the segment of the Friend letter,which, according to James Cuppett,evoked her recogni-tion of the incident.According to Cuppett this occurredafter he read the first two sentences,which iterate andreiterate the term,"mistreatment"; together with the de-12 The question of guilt was fully litigated herein.Impropriety of thesort attributed to Shaluta and Tichmel would serve as a bar to the tradi-tional remedy of reinstatement and backpay.Accordingly,though lackingimpact on the merits of the 8(aX3) allegations,this question is treatedbelow in the remedy section of this decision.13 It is difficult to imagine that LaVelle would have said anythingtouching on the personnel issue that was not well known already.Surely,James Cuppett,CarolCuppett,Tom Cuppett,and anyone else withcommon sense,would recognize immediately that the misconduct de-scribed in the Friend letter would violate any definition of patient rights,and merit discharge.James Cuppett knew that LaVelle,as a state official,made no recommendation as to the guilt or as to the sufficiency of theevidence against Shaluta and Tichinel.Her statements were neutral andJames Cuppett,as a former investigator for the State,was well awarethat LaVelle had no authority to intrude in Respondent's handling of aninternal personnel mattertails of what could only be described as a despicable actof misconduct14 that a self-respecting health care em-ployee would not acknowledge or attempt to explainaway. 1 sApart from his lack of credibility, the claim of pretextis aided by other conduct on the part of Cuppett, whichwhile undenied,demonstrates an approach to the factswhich shifted between inconsistency and disinterest. Firsthe admittedly declined to investigate,afteradvisingCarol Cuppett that he would doso.His inaction in thisrespect takes on added significance when considered bysuspicions generated on the face of the Friend letter. Asa former investigator for a state regulatory agency, Cup-pett could distinguish between fact and allegation.Yet, atthe time he dictatedthe LaVelleletter and consummatedthe discharges,Cuppett knew that the Friend letter, in-cluding the signatures,were penned by the same hand.The record does not disclose that he was informed as towho was responsible,nor could he have been aware thatthe text or signatures were authorized by those whosenames appeared thereon.He admittedly was not in a po-sition to identify Mary Friend's signature.Cuppett's original expressions of doubt, when firstconfronted with that document, were plainly warranted.Yet, he stopped with that observation,failing to inquirefurther, even though the document on its face reekedwith implausibility. According to that document Tichineland Shaluta engaged in a malicious indefensible act oftorment against an elderly woman of frail health, in aroom housing three other residents.Thisdisgusting of-fense, with its strong sexual overtones,allegedly was per-petrated as three relatives looked on, but did nothing tocall it to a halt. Moreover,implicit in the letter is thefact that Friend, who had been employed in the past asan aideby theRespondentfor 14years, apparently did'* "Astonishing"is the word most descriptive of the testimony byJames Cuppett suggesting that he initially did not view the accusationsagainst Tichinel and Shaluta as violative of the patient's bill of rights.Ironically,Cuppett was the only witness who appeared to grapple withthe seventy of the misconduct allegations.Indeed,Cuppett went on torelate that he took time during the discharge interviews to explain thatverbal teasing might constitute patient abuse.One in the position ofJames Cuppett,who had been associated with nursing homes for practi-cally his entire life, would not raise such a question when confrontedwith an explicit description of a deliberate, physical attack with sexualovertones.The offensiveness of the accusations is so obvious that itcauses one to pause and ask whether Cuppett, prior to the discharges,might have heard a less offensive version than that set forth in the Friendletter.Also interesting was an apparent attempt to mitigate the fact thatCuppett would even raise the issue.Thus,upon leading examination byRespondent's counsel,Cuppett related that the question of "teasing" wasraised out of his desire to afford the discnminatees"benefit of the doubt."This stands in contrast with the reconciliation of doubt evidenced byCuppett in electing to discharge these"excellent"employees upon an un-investigated, unauthenticated allegation.15 Shaluta is credited over James Cuppett.While her testimony wasnot impeccable,and did reflect some breakdowns,she was far more be-lievable than CuppettMoreover,as indicated,her account of the dis-charge interview had greater plausibility and was entirely consistent withthe unqualified intent to discharge set forth by Cuppett when he earliertook the time to dictate the LaVelle letter It is also noteworthy thatTom Cuppett Jr., who was not shown to have been unavailable,attendedboth discharge interviews,yet was not called as a witness The assump-tion that,if called,he would not have corroborated his uncle seems ap-propriate. DENNETT ROAD MANOR NURSING HOME407not even see fit to report the incident to any of thenurses on duty.Cuppett's disinterest also extended to the timing of theincident and the possibility of delay in reporting so seri-ous an offense.The letter's nondisclosure of any date ortimeframe implies that the matter was not current. Cup-pettwas also unconcerned as to how Friend knew Ti-chinel and Shaluta, and whether that knowledge wasadequate to support an accurate identification.In Shalu-ta's case, Cuppett must have been mindful that Shalutawas not assigned on a regular basis toLeona Welch'sarea but worked there on a replacement basis, only aboutfour shifts per month.Most of these obvious issues have been resolved bytelephone.For undisclosed reasons, despite his own earli-er expressions of doubt, Cuppett apparently did not wishto take the time.t 6As matters unfolded,itbecame evi-dent that,toCuppett,the discharges were "etched instone."When his decision,only 3 days later, was chal-lenged before the NationalLaborRelations Board, andwhen, 2 weeks later the sheriffs department dropped thecase, and when,only 6 weeks later, the Home adoptedpatient abuse guidelines requiring a full and fair investi-gation of such allegations,James Cuppett still declined tocontact Mary Friend, Sharon Alexander, Myrtle Harvey,or any of the three residents that shared a room withLeona Welch.His disinterest in the underlying facts con-tinued unabated,and he neither reexamined his decision,nor made any attempt to shore it up.In the total circumstances,convincing evidence war-rants the conclusion that were it not for certain otherfactors, James Cuppett would have acted with greaterdeliberation.As an experienced operative in this field, hesurely must have been alert to the fact that the chargesset forth in the Friend letter would imperil the futureemployability of the discriminatees in the health care in-dustry, thus,casting ashadow beyond their jobs at Cup-pett&Weeks.In this light, even were one to overlookhis extraordinary and callous failure to investigate, Cup-pett's expressed intention never again to employ either ofthese "excellent"workerswas, unmistakably,the by-product ofstrong personal animus.This inflexibility is explainable solely in terms of unionactivity.Nothing in either the employment history ofShaluta or Tichinel,or their past relationship with JamesCuppettmight explain the precipitant discharges on anaked,unconfirmed accusation from a person or personswhose reputation for truthfulness was unknown. t' The16 At one point Cuppett testified that the fact that in"the case withShaluta and Tichinel [we]had two people willing to come forward andtestify"was enough to warrant the discharges However,Cuppett actedwithout even discussing the matter with Friend or Sharon Alexander andhence failed to verify how far they would go in pressing their accusa-tions.17 Cuppett testified that in the past the Respondent had followed apractice of consistently terminating employees for patient abuse"[w]herethe management feels they have enough proof."This observation begsthe question.Here,Cuppett acted so abruptly that he had no evidencewhatever.His action in this respect is hardly explainable by the Respond-ent's past practice Thus,this record reveals several instances where Re-spondent's employees were exposed to charges of patient abuse or ne-glect(see G.C Exhs.4, 5, 6, 7,and 9).In each instance,action was takenonly after an attempt to develop the facts.Diane Hotsinpillar,the onlyemployee ever terminated on such grounds, was so disciplined only aftersuddennessand the finality of their treatment, effectuatedwith neither inquiry,nor concernfor theirpossible inno-cence, isunderstandablesolely as a zealousact of retri-bution for unionallegiance.Any inference that this un-dertaking derived fromany legitmate causation woulddefy reality and goodsense.In short, this record per-suades dramaticallythatneither Shaluta, norTichinelwould havebeen terminated under theseconditions wereitnot for theirunionactivity, and that Cuppettseized onthe Friend letter tomask a reprisal,thereby lessening therisk of futureorganizationalactivity.Accordingly, it isconcluded that theRespondentviolated Section8(a)(3)and (1) of the Act in this respect.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.TheRespondent independently violated Section8(a)(1) ofthe Actby advising employees that its laundryoperation would be contracted out andshut down, witha resultant lose ofjobs, if the Unionwere designated.4.TheRespondentviolatedSection 8(a)(3) and (1) oftheAct bydischarging employees Janet Shaluta andRocky Tichinelon September 18, 1987, in reprisal fortheir unionactivity.5.The unfairlabor practices found above are unfairlabor practices having an effect on commerce within themeaning of Section 2(6) and(7) of the Act.THE REMEDYHavingfound that the Respondenthas engaged in cer-tain unfairlabor practices withinthe meaningof the Act,it shall be recommended that it be orderedto cease anddesist therefrom and to takecertainaffirmativeaction de-signed toeffectuate the policies of the Act.The findingof discriminationherein does not resolvethe question of whetherthe discriminatees actually en-gagedin the misconduct defined in the Friend letter. TheAct does not compel employersto retainthose who haveengaged in morally indefensible misconduct so flagrant"to render the discriminateeunfit for further service."See, e.g.,FiberGlass Systems,278NLRB 1255, 1266(1986). Here, reinstatementwould bedenied andbackpaytolledat anappropriatetime if infact Shaluta and Ti-chinelhad engaged in the assigned misconduct, itself suf-ficently serious to disqualify them from future employ-ment.a relatively exhaustive investigation.She was subsequently hired at theDennett Road facility.In another case worthy of comment,Pam Friendwas suspended,not terminated after accusations of patient abuse. On Oc-tober 28,James Cuppett,himself, reportedly referred the allegations tothe sheriffs department.See G C Exh17(b).When that department de-clined to prosecute,citing conflicting accounts,Friend was reinstated. Inmy opinion,the Respondent's practice is in consonance with those held,perhaps,universally,that good workers are not summarily discharged onthe basis of unverified allegations from sources whose reputation fortruth is unknown. 408DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDBoth Tichinel and Shaluta denied the allegations in theFriend letter or that they engaged in any misconducttoward Leona Welch.Susan Piper,legal guardian andgranddaughter of Leona Welch,offered testimony highlysupportive of Shaluta'sprofessional integrity.t e Similartestimony was offered as to the discriminatees by Eliza-beth Stevens,a resident who shared a room with LeonaWelch.Stevens, who was lucid for her years,did not im-press me as easily intimidated.Her attitude toward Sha-luta and Tichinel is summedup byher reaction when in-formed of the discharges:"Iwas so hurt I didn't knowwhat to do."While I did not believe all testimony offered by Sha-luta and Tichinel,19 they were regarded as more reliablethan Mary Friend and her daughters.In most of the es-sential elements of their testimony,the former were re-garded as basically believable.Therewas nothing intheir reputations or work records tending to suggest thateither would have engaged in such a deliberate an assaulton the infirm,especially one who is placed in their care.Moreover,in Shaluta's case, considering her own indi-rect familial connection withWelch,itisdifficult toimagine that she would do anything other than protecther from any act of cruelty remotely approaching thatdescribed by Friend or her daughter,Sharon.In any event the customary reinstatement order willissue absent credible proof of disqualifying misconduct.Hence,the credibility of Mary Friend and her daughtersisdispositive.As shall be seen,their testimony is fraughtwith suspicion,and punctuated by the contraditions andincongruities outlined below:1.Theletter in question was writtenby CharlotteMetz, apparently on authority of Mary Friend andSharon Alexander.However, both were capable ofsigning the document and presumably were mindfulof the seriousness of its content.Theirfailure tosign is unexplained.Mary Friend was asked, butcould give no reason why she or Sharon failed per-sonally to sign the letter.Sharon afforded no expla-nation either.Indeed,since Sharon testified that shehad written letters for her mother in the past, andsinceshewitnessed the alleged incident, andclaimed to have been present when the letter waswritten,the question arises as to why Metz, astrangerto thematter,would havedone so, ratherthan Sharon.Moreover, Sharon testified that thiswas the only time that Charlotte Metz had everplaced her name on a document.2.The testimony as to how the letter was draftedis contradictory.First there is the conflict presented18 According to Susan Piper,Shaluta interacted with Welch very well.Shaluta hugged her, joked with her,and called her"grandma"; Piper ob-served no friction in consequence of these exchanges.19 Tichmel and Shaluta understated the extent of Tichinel's contactswith Welch.Tichinel testified that he was aware that his mere presencein her room could upset Welch, and he therefore tried to minimize hiscontacts with her.He denied ever touching her physically.Shaluta relat-ed that Tichinel would kid around with Stevens,but she was an excep-tion among female patients She recalls Tichinel kissing Stevens on thecheek but not Welch.However,the sheriffs department report states thatboth she and Tichmel acknowledged that in the past he had kissed Welchon the cheek.by Sharon Alexander'sinsistence that shewaspresent at the time.Mary Friend,on the otherhand,implies tothe contrary, by testifying thatSharon wasnot afforded the opportunity to readthe letter until severaldayslater.CharlotteMetzavers that,while Sharon Alexander may have beenpresent at the beginning,she was not present at thecompletion,and the letter was based entirely uponinput fromMary Friend. Thisprompted curiousityas to how Metz was made awareof thediscrimina-tees' surnames.Friend,who couldnot even identifyTichinel,as he sat through her entire testimonyonly a few feet away at counsel table, claims thatshe obtained Shaluta's name by asking some of thenursing home employees in the hall, and that shelearnedof Tichinel's name, because during the inci-dent in question,Shaluta mentioned his last name. Ifthis happened,and I doubt that it did,I certainly donot believe thatFriendwouldhave recalled thenames some time later when she assisted in thepreparationof theletter.20As for thespelling,Metzdid notdescribeFriendas the source.She relatesthat she obtained the spelling of Shaluta's namefromher fatherand that she obtainedTichinel'sspelling by consulting the local phonedirectory. Atthe hearing,counsel were apprisedof the fact thatupon independent examinationof thelocal phonedirectory, therewas no listing corresponding to"Tichineel,"the spellingset forthin theletter.As Ibelieved none of this testimony,themeans bywhich Metz learnedof thenames of the discrimina-tees takes its place among several mysterious eventswhich need not be resolved in this case.3.The testimonyof Mary Friend and Sharon Al-exander as to what transpired depicted a prolonged,more aggravated assault than described in the letter.At the time,Mary Friend allegedly was seated onWelch'sbed.Welch was strapped in her rockingchair.Sharon Alexander stood nearby. Neither im-pressed me as particularly shy or easily intimidated.Despite the alleged degradations of a defenselessWelch, theyspoke not a word,nor otherwise inter-vened to protecther. Simply put, theydescribe anunbelievable scenario.The doubtcreatedby theirfailure to step in was reenforcedby theunlikelihoodthat the aideswould havecompromisedtheir pro-fessional standards through vulgar attack upon a pa-tient in the presenceof family.4.MaryFriend and Sharon Alexander testifiedthatMyrtleHarvey, anotherof Welch's sisters, hadleft prior to the incident.Harvey,with no apparentreason to protect the discriminatees,insisted that itwas theywho left first. The letterismore consistentwith Harvey's account.It states:"My sister MyrtleHarvey was also there,but is on vacation at themoment." If Harveyhad not been present to wit-ness the event,the letter failed to point this out. In-stead,that document,at the least, implies strongly80 As indicated below, the letter was prepared almost 3 months afterthe incident allegedly took place. DENNETT ROAD MANOR NURSING HOME409that she "was also there," but in context, conveysthat she could not be contacted at the time becauseshe was on vacation.Had Harvey not witnessed theevent, the referencetoherunavailabilitywouldhave been meaningless.I am convincedthatAlex-ander and Friend altered their position,in orderfalsely to diminish the import of any contradictionthatMyrtleHarveymight offer.5.The credibility of MaryFriend's account isalso influencedby herfailure toreportthe incidentwithany sense of urgency.She admittedto delay,but assertsthatitwas several weeks, not severalmonths.Thoughshe precededMyrtle Harvey tothe witness stand,MaryFriend volunteered that, onthe evening in question,Harvey "was in theretaking pictures...." The latterconfirmsthat thiswas true, relating that Polaroid photographs weretaken,and that she personally inscribedeach withthe then current date:"June 26, 1987." Thus,Harveyplaced the incident almost 3 months beforeFriend acted.Friend's estimate of the time frame isalso contradicted by information she appears tohave giventhe SheriffsDepartment.Thus, thereportissuedby thelatter relatesthat,when inter-viewed,Mary Friend stated that "the incident oc-curred about 2 months ago...."2 tConsistenttherewith,Susan Piper,Welch's legal guardian, de-scribed a telephone conversationwithFriend inJune orJuly 1987,wherein Friend indicated thatsomeone was "teasing"Welch. Therewere no de-tailsgiven or names mentioned.Piper suggestedthat if Friend were concerned, to talkto someone atthe home.Piper claims that she heard nothing moreof it until the discharges.The credibleevidence asto theFriend'sdelay contributesto the strongdoubt thatthe incidentthatshe describes ever oc-curred.Having been employed as a nurses aide forsome 14 years,she must have recognizedthat ur-gency was essential to patient protection.To makemattersworse, she claims that she did not actsooner because as she puts it: "I'm the type ofpersonthat don'tlike to cause trouble."Were theincident as serious as described,it isdoubtful thatFriend would have sacrificed her sister's securityand well being in order to avoid makingtrouble forShaluta andTichinel, both of whom werestrang-ers. 2 2ax Rule 803(8) of the Federal Rules of Evidence recognizes an excep-tion to the hearsay rule with respect to "Records, reports,statements, ordata compilations,in any form,of public offices or agencies,setting forth.matters observed pursuant to duty imposed by law as to which mat-ters there was a duty to report."SeelivingTanningCo.,273 NLRB 6, 9(1984).As indicated therein,"[t]hePublicRecords exception [to thehearsay rule]isbased on the assumption that a public official in thecourse of his duties will record facts accurately in the proper perform-ance of his duties."See 273 NLRB at 10, and cases cited in fn.15 there-of.The statement taken by a law enforcement agent falls well within thatexception.To the extent corroborative of the timing of the event as relat-ed by Myrtle Harvey,it is considered reliable evidence.22 Friend apparently explained the delay differently when making herstatement to the sheriffs department.As indicated in the latter's report,she is quoted as having stated that"she didn't report this right away be-cause she thought it would stop."See G C.Exh. 10. It is difficult toimaginejust what might have led to this assumption.In conclusion,there is no credible evidence on thisrecord that Shaluta and Tichinel engaged in conduct setforth in the Friend letter, or any other specific conductthat reasonably might he described as patient abuse. Thevolatility,and perhaps unpredictable nature of LeonaWelch's temperament is well defined on this record. Ahostile reaction on her part would likely be triggered byperfectly innocent behavior.While it is entirely probablethat she erupted on June 26,there is no believable proofthat any such reaction was prompted by excesses on thepart of Tichinel or Shaluta which transgressed routine,and generally accepted interaction between aide and pa-tient.In other words, the proof does not demonstratethat they engaged in misconduct sufficient to disqualifythem from future employment.23Having concluded that the Respondent violated Sec-tion 8(a)(3) and(1) of the Act bydischarging Shalutaand Tichinel,and as neither was shown to have engagedinmisconduct incompatible with their future employ-ment, it shall be recommended that they be offered im-mediate reinstatement to their former positions, or sub-stantially equivalent positions,discharging if necessaryany person hired since their termination,and that they bemade whole for any loss of earnings or other benefits byreason of the discrimination against them.Backpay underthe terms of this Order shall be computed on a quarterlybasis from the date of discharge to the date of a bonafide offerof reinstatement,less net interim earnings, asprescribed F.W.Woolworth Co.,90 NLRB 289 (1950),and shall include interest computed in accordance withNew Horizons for the Retarded,283 NLRB 1173 (1987).On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed2423While the allegations against Shaluta and Fnend were greatly exag-gerated,there is little doubt that Welch erupted on the evening in ques-tion.Shaluta recalled the picture-taking incident when Myrtle Harvey,Sharon Alexander,and Mary Friend were in Welch's room Accordingto Shaluta,she entered the room and,as she frequently did, referred toWelch as"grandma"and combed her hair She then kissed her on thecheek, and told her to "look real pretty for her pictures."Welch re-sponded with a big smile.She adds that Tichmel came into the roomtwice-once in order to lift another resident,Sharples,on the bedsidecommode,and earlier,to put water on Welch's bedside stand. She couldrecall no adverse reaction on Welch's part. Myrtle Harvey, who wasamong the witnesses with the least at stake in this proceeding,while notimplicating Shaluta,disagreeswith her significantly.Thus, she relatesthatWelch"flew off the handle" after Tichinel,innocently,made a pat-ting motion apparently on Welch's hand Shaluta was standing behind thebed, and apparently left with Tichinel after Welch reacted.Harvey alsorelates that when Mary Friend left,she seemed to be upset because "shethought"Tichinel had been teasing Leona.Despite the conflict with Sha-luta and Tichinel,which is resolved in favor of Harvey,there differencesare beside the point. Since the burden is on the Respondent,the testimo-ny of Harvey is most significant because it rejects the scenario depictedin Friend's letter.Moreover,her description of the event does not sug-gest that Shaluta engaged in any conduct toward Welch other than re-quired by her normal duties.Finally,Friend's belief that both had en-gaged in teasing, itself, would not warrant a withholding of the conven-tional remedy Such a determination might only be predicated on an af-firmative,believable showing of misconduct in a form sufficiently specificto permit independent evaluation24 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERThe Respondent, CMCI, d/b/a Dennett Road ManorNursing Home Co. Inc., and Cuppett & Weeks NursingHome, Inc., Oakland, Maryland,agents, successors, andassigns, shall1.Cease and desist from(a)Threatening employees by telling them that theirwork will be contracted out and their jobs eliminated ifthe Unionis designated as their representative.(b)Discouraging employees from engaging in activitieson behalf of a labor organization,by discharging, or inany other manner discriminating against them with re-spect to their wages, hours,or terms and conditions andtenure of employment.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2.Take the following affirmative action deemed neces-sary to effectuate the policies of the Act.(a)OfferJanet Shaluta andRocky Tichinelimmediatereinstatement to the former positions,without prejudiceto their seniority,or other rights and privileges, andmake them whole for losses sustained by reason of thediscrimination against them in the manner described inthe remedy section of this decision.(b) Remove from its files, delete, and expunge any ref-erence to the unlawful termination of Janet Shaluta andRocky Tichinel, notifying them in writing that this hasbeen done,and that the instant discharges will not beused against them in the future.(c)Preserve and, on request, make available to theBoard or its agents for examination and coping,all pay-roll records,social security records, time cards, person-nel records,and all other records necessary or appropri-ate to analyze the backpay due under the terms of thisOrder.(d)Post in its nursing homes in Oakland Maryland,copies of the attached notice marked "Appendix."25Copies thereof on forms provided by the Regional Di-rector for Region 5, after being signed by Respondent'sauthorized representative shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that said notices are not altered,defaced, orcovered by any othermaterial.(e)Notify theRegional Director in writingwithin 20days from the date of this Order what steps Respondenthas taken to comply.25 If thisOrder is enforced by a judgment of a UnitedStates court ofappeals, the wordsin the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."